180 F.2d 581
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SUPER-COLD SOUTHWEST COMPANY, Respondent.
No. 13023.
United States Court of Appeals Fifth Circuit.
March 20, 1950.
Rehearing Denied April 18, 1950.

Petition for Enforcement of an Order of the National Labor Relations Board sitting at Washington, D. C.
Elmer Davis, Chief Law Officer, National Labor Relations Board, Fort Worth, Tex., David P. Findling, Associate General Counsel, A. Norman Somers, Assistant General Counsel, Washington, D. C., for petitioner.
George E. Seay, Dallas, Tex., for respondent.
Before HOLMES, McCORD, and BORAH, Circuit Judges.
PER CURIAM.


1
The petition of the Board is granted.